MANAGEMENT AGREEMENT
 
THIS MANAGEMENT AGREEMENT (sometimes hereafter referred to as the “Agreement”),
made this 10th day of November, 2008 by and between: OCEANS CASINO CRUISES, Inc.
(including its subsidiaries, “Owner”) and NEVADA GOLD & CASINOS, INC.
(“Manager”).
 
RECITATIONS:
 
A. The Owner is the owner and/or operator of various vessels (the “Vessels”)
which are used in the conduct of a “cruise-to-nowhere” gaming business (the
“Business”) in the states of Florida and South Carolina.
 
B. The Manager and the personnel of Manager are experienced in the management of
operations of the type and nature described of the Business. Manager has also
served as consultant to the Business, pursuant to a Consulting Agreement dated
November 3, 2008 (the “Consulting Agreement”).
 
C. The Owner represents that as of the date hereof:
 
(i)
It has all requisite capacity, power and authority to enter into this Agreement
and to perform all of the obligations hereunder. This Agreement constitutes the
legal valid and binding obligation of Owner enforceable against Owner.



(ii)
The execution of this Agreement will not directly or indirectly (with or without
notice or lapse of time): contravene, conflict with or result in a violation of
any provision of the Articles of Organization or Operating Agreement of Owner;
contravene, conflict with or result in a violation of, or give any governmental
body or other person the right to challenge the performance by Manager of this
Agreement. Owner is not required to give any notice to or obtain any consent
from any person in connection with the execution of this Agreement.




(iii)
It has all approvals from appropriate governmental authorities to operate the
business and Owner knows of no facts that might prevent Manager from immediately
performing its duties and obligations hereunder and securing appropriate
approvals and/or licenses, if any, for itself and its personnel to operate and
manage the business on behalf of Owner.



D. The Manager represents that as of the date hereof:
 
(i)
It has all requisite capacity, power and authority to enter into this Agreement
and to perform all of the obligations hereunder. This Agreement constitutes the
legal valid and binding obligation of Manager enforceable against Manager.




(ii)
The execution of this Agreement will not directly or indirectly (with or without
notice or lapse of time): contravene, conflict with or result in a violation of
any provision of the Articles of Organization or Operating Agreement of Manager,
contravene, conflict with or result in a violation of, or give any governmental
body or other person the right to challenge the performance by Manager of this
Agreement. Manager is not required to give any notice to or obtain any consent
from any person in connection with the execution of this Agreement. Manager’s
representations in this subparagraph (ii), as they related to any laws or
regulations applicable to Owner and Owner’s Business and not to Manager or
Manager’s business, are limited to the best of Manager’s knowledge.

 

--------------------------------------------------------------------------------


 

(iii)
To the extent such approvals relate to Manager or Manager’s business, and to the
best of Manager’s knowledge with respect to Owner and Owner’s Business, Manager
has all approvals from government authorities to manage the Business. Manager
knows of no facts that might prevent it from immediately performing its duties
and obligations hereunder, or, except as such may be necessary, to securing any
necessary or appropriate approvals and/or licenses, if any, for itself and its
personnel to operate and manage the business on behalf of Owner.



Owner acknowledges that Manger is relying on the representations of Owner as an
inducement to entering into this Agreement. Manager acknowledges, however, that
the representations herein are representation solely of Owner in its corporate
capacity, and that Manager shall have no right or claims by reason of such
representation against any of the individuals who executed this agreement, or
any officer or director of Owner.
 
NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings of the parties hereafter set forth and for other good and valuable
considerations, the receipt and sufficiency of which are acknowledged by the
parties, it is agreed:
 

1.
THE ENGAGEMENT:

 
Upon and subject to the above recitations and the terms and conditions hereafter
set forth, the Owner does hereby engage and retain the Manager and the Manager
does hereby agree to be engaged and retained by the Owner, to provide the
services in the manner hereafter described.
 

2.
TERM:

 
Unless sooner terminated in accordance with the terms hereof, this Agreement
will terminate on December 31, 2010.
 

3.
OPERATION OF THE BUSINESS:

 
The following provisions shall govern certain of the duties and obligations of
the Owner and the Manager:
 

3.1
General Duties of Manager:

 
The Manager shall consistent with and subject to the terms of this Agreement,
provide to and for the benefit of the Owner, as Owner’s Agent, all management
services which are necessary or appropriate for the operation of the Business in
an effective and professional manner. Except as provided herein, the expenses of
operation shall be borne by Owner based on the cash flows of the Business, in
accordance with agreed Annual Plans. However, it is understood that the
compensation to Manager set forth in this Agreement is intended to compensate
Manager for the time and effort of Manager’s employees and overheads associated
therewith, and the Manager shall not be entitled to additional payment or other
compensation with respect to those services except for such reasonable
out-of-pocket expenditures by Manager for which this Agreement expressly
provides for reimbursement.
 
2

--------------------------------------------------------------------------------


 
Without limiting the generality of the foregoing, the Manager is hereby
authorized to and shall:
 
(a) Maximize Patronage. Use all reasonable efforts, to maximize patronage of the
Business.
 
(b) Marketing. Develop and update sales and marketing plans; implement and
supervise sales and marketing campaigns; develop tour packages; develop and
implement player rating and development programs with respect to gaming
activities; book entertainment appropriate for this Business; and generally
promote the Business and all of its facilities.
 
(c) Incentives and Extensions of Credit to Promote Patronage. Provide
complimentary amenities and extensions of credit to Business patrons in order to
promote gaming activities at the Business in the exercise of its reasonable
business judgment, and in conjunction with player development programs. Manager
shall obtain from patrons receiving credit, to the extent permitted and in
accordance with any applicable Gaming Regulations, appropriate markers or IOU’s
(hereafter all forms of credit including the foregoing being collectively
referred to as “Markers”) in accordance with overall credit policies established
from time to time in consultation with Owner.
 
(d) Senior Management. Owner acknowledges that the Chief Executive Officer of
Manager may devote time to other business and clients of Manager, consistent
with the non-competition provisions of this Agreement, and will remain an
employee of Manager and shall not be an employee of Owner. Manager agrees,
however, that subject to Paragraph 3.16, the Chief Executive Officer and other
employees of Manager shall devote such portion of their time to the Business as
shall be necessary or appropriate to maximize the revenue, profits, and value of
the Business and to perform the obligations of Manager hereunder in accordance
with the standards of this Agreement.
 
(e) Employment of Staff. Subject only to the limitations hereafter set forth,
arrange, on behalf of Owner, for the employment, training, retraining, payment,
supervision and discharge of all of the employees, subject to Owner’s direction
all of whom shall be employees of the Owner. Owner’s consent shall be obtained
with respect to executive staffing levels and the identity and compensation of
executive employees. Employee compensation for non-executive employment will be
established by Manager. Notwithstanding the foregoing, Owner shall have the
final authority and determination with respect to any labor negotiations and by
virtue of its participation in the preparation and approval of the Annual Plan,
shall have general authority over employee compensation. Employee compensation
shall generally conform with the estimates of the Annual Plan;
 
(f) Purchase of Supplies and Other Items; Engage Professionals. Manager shall
purchase the following items, generally in accordance with or as provided by or
referred to in the Annual Plan approved by Owner: food, beverages, operating
supplies, and other merchandise, gaming equipment, reservation systems, security
systems, telex equipment, and other mechanical and electronic equipment and
systems and all other items necessary for the proper operation of the Business.
With the consent of the Owner, Manager may engage from time to time such
advisors, consultants, or other professionals reasonably necessary, to promote
the sound and efficient operation of the Business including but not limited to
accountants, financial advisors, real estate advisors, attorneys, marketing
consultants and such other professionals as appropriate.
 
(g) Maintenance. Provide for the maintenance and repair of the assets of the
Business in accordance with reasonable standards.
 
3

--------------------------------------------------------------------------------


 
(h) Refurbishing of the Business Assets. Make available at its headquarters or
such other location convenient to all parties, such personnel which, in
Manager’s reasonable judgment, are needed to review all plans and specifications
for major or minor alteration or refurbishing of the assets of the Business
proposed by the Manager or Owner from time to time, to render advice regarding
the design, selection, and scope of replacement of furnishings and equipment,
and to improve operations or to eliminate operational problems.
 
(i) Other Consulting Services. Provide the services of other employees of
Manager, without cost to Owner except for such reimbursement of reasonable
out-of-pocket expenses as is expressly set forth in this Agreement, as shall be
necessary or appropriate for the fulfillment of Manager’s duties hereunder with
respect to operation of the Business;
 
(j) Comply with Laws. Cause all such other things to be done in or about the
Business as shall be necessary to comply with any applicable Gaming Regulations,
and all laws, regulations, and requirements of any Gaming Regulators, and of any
other governmental authority having jurisdiction over the use, maintenance or
operation of the Business or its assets and in particular orders and any
requirements of any local Board of Fire Underwriters or any other body which may
exercise similar functions (provided that the Manager shall have no obligation
to so comply or to correct any alleged defect unless the same is known to
Manager or is specifically called to the attention of the Manager by the Owner
or by any such governmental authority);
 
(k) Utility Services. Arrange for utility services, telephone, vermin
extermination, security, trash removal and other services necessary or
reasonably required for the operation of the Business.
 
(l) Collection of Revenue. Use all reasonable efforts to collect all charges,
rents, Markers and other amounts due from Business guests, patrons, tenants,
subtenants, suitable parties providing services and concessionaires; cause
notices to be served upon such guests, patrons, tenants, subtenants, parties
providing services and concessionaires to quit and surrender space occupied or
used by them, where desirable or necessary; ask for, demand, collect and give
receipts for all charges and other amounts which may at any time be due from any
guest, patron, tenant, subtenant, parties providing services or concessionaires;
and, subject to the limitations hereafter set forth, sue for and initiate such
appropriate legal proceedings in the name of the Business, and generally enforce
Owner’s rights with respect to, any of the foregoing;
 
(m) Legal Actions. Subject to the limitations hereafter set forth, commence such
legal actions or proceedings concerning the Business as are necessary or
reasonably required, in the opinion of the Manager, to preserve and protect the
assets constituting the Business and to collect sums due on account of operation
of the Business; advise the Owner of the commencement of any material legal
action or proceeding concerning the Business; and retain counsel, in connection
with any action or proceeding commenced by or against Manager (in its role as
such) or concerning the Business;
 
(n) Concessions. Grant concessions for services customarily subject to
concession in enterprises similar to the Business if, in the Manager’s
reasonable opinion, the granting of such concessions is deemed necessary or
desirable;
 
(o) Licenses. Assist the Owner in obtaining and maintaining such alcoholic
beverage licenses and gaming licenses, if or as may be required by law, or
needed in order for Owner to own and operate through Manager such alcoholic
beverage facilities and gaming facilities as shall be included in the Business;
 
4

--------------------------------------------------------------------------------


 
(p) Accounting and Financial Controls. Establish necessary accounting systems
and internal controls and operating manuals and procedures as may be required by
applicable gaming or other laws and regulations and/or helpful to the operation
of the Business and render such periodic financial reports and other reports
with respect to operations of the Business from time to time as may be
specifically required hereunder; cooperate with and assist Owner’s firm of
independent Certified Public Accountants (the “Accountants”) to prepare and file
such financial accounting reports as directed by Owner or as may be required by
any applicable Gaming Regulators or any other law.
 
(q) Consultation with Owner. Make its staff and employees available to consult
with and advise Owner at Owner’s reasonable notice and request, concerning all
policies and procedures affecting the conduct of the Business, initiatives for
improvement of the Business, and to consider suggestions with respect thereto
made by the Owner;
 
(r) Assistance with Sale Efforts. As requested by Owner, assist with respect to
the marketing and sale of the Business, including providing such information and
assistance as may be required with respect to the due diligence efforts of
prospective purchasers;
 
(s) Insurance. Advise the Owner with respect to, and assist the Owner, in
obtaining insurance coverage and insurance policies hereafter described and
referred to; and
 
(t) Other. Upon Owner’s request, take such other steps and undertake such other
activity as is customary for senior executives of an enterprise in order to
maximize the value of the Business.
 
(u) Within two weeks from the date hereof, Manager will submit an interim report
to the Board of Directors of Owner setting forth a monthly preliminary 2009
profit and loss and cash flow statements, including the working capital and
capital expenditure needs of the business, cost reduction initiatives, together
with written assumption and its assessment of the financial condition, marketing
programs, gaming operations, personnel and operating expenses of the Business
and physical condition of the assets used in the conduct of the Business.
 

3.2
Annual Plan:

 
The following provisions shall apply to the Annual Plan:
 
(a) Proposed Annual Plan. The Manager shall submit to the Owner for Owner’s
approval not later than December 15, 2008, a business plan for the balance of
calendar year 2009, and at least thirty (30) days prior to the beginning of each
Fiscal Year thereafter, an annual business plan for the Business (the “Annual
Plan”), which shall include for each Fiscal Year:
 

 
(i)
Financial Statements: projected profit and loss statements, balance sheets, and
cash flow statements, each on a monthly basis generally consistent with
Generally Accepted Accounting Principles (“GAAP”); and

 

 
(ii)
Receipts & Expenditures: a budget of receipts and expenditures required for the
operation of the Business pursuant to the terms of this Agreement, including
rates to be charged and proposals for:

 
5

--------------------------------------------------------------------------------


 
(A) expenditures for payroll, including wages, relocation expenses, other
remuneration, and fringe benefits;
 
(B) food and beverage and other operating supplies;
 
(C) expenditures for furnishings, fixtures and equipment;
 
(D) repair and maintenance costs;
 
(E) expenditures for revisions, alterations, rebuilding, replacements, additions
and improvements in and to the Business;
 
(F) expenditures for advertising, marketing and public relations;
 
(G) fees and expenses for outside experts and consultants, including legal
expenses, approved by Owner; and
 
(H) other operating expenditures payable by Owner under this Agreement.
 

 
(iii)
Assumptions. Each Annual Plan shall also contain in narrative form, the
assumptions used as the basis of its preparation.

 

 
(iv)
Debt Service. Each Annual Plan shall also contain a monthly budget for the
amounts to be paid as debt service to Owner’s Lender(s).

 

 
(v)
Reimburseable Expenses. Each Annual Plan shall also contain a monthly budget for
the expenses which are to be reimbursed to Manager under Paragraph 4.4 of this
Agreement.

 

 
(vi)
The proposed EBITDA target for purposes of Paragraphs 4.2(a)(ii)(A) and (B) and
8.1(f) of this Agreement.

 
(b) Pro-Forma as Estimates. The Owner acknowledges that the projections
contained in each Annual Plan and each pro-forma and budgets submitted from time
to time to the Owner by the Manager, are mere estimates and are subject to and
may be affected by changes in financial, economic and other conditions and
circumstances beyond the Manager’s reasonable control and that the preparation
and giving of such projections, pro-formas or operating budgets shall never be
construed as a guarantee, warranty or representation by the Manager to the Owner
that such projections, or pro-formas will, in fact, occur; or that any budget
will be sufficient. In the event, however, that changes in conditions and
circumstances require material changes to the Annual Plan, such material changes
shall be subject to Owner’s consent. Notwithstanding the foregoing, budgeted
estimates for expenses of Manager reimbursable under Paragraph 4.4 of this
Agreement shall not be exceeded without Owner’s consent.
 
(c) Procedure for Budget Approval. The Owner shall give its written approval or
disapproval of the Annual Plan not later than thirty (30) days after its
receipt. If the Owner does not provide its written approval or disapproval of
such Annual Plan within such thirty (30) day period, then the Owner shall be
deemed to have approved such Annual Plan as submitted by the Manager.
 
6

--------------------------------------------------------------------------------


 

3.3
Legal Proceedings:

 
The following provisions shall apply to any Legal proceedings affecting the
Business:
 
(a) Legal Proceedings Brought on Behalf of Owner. Legal proceedings relating to
the operation of the Business, such as collections, enforcement of contracts and
leases and proceedings against Business guests, patrons, and tenants, may be
instituted by the Manager subject to Owner’s approval, utilizing counsel
designated by the Manager and approved by the Owner. Manager shall furnish Owner
with periodic status reports with respect to such proceedings.
 
(b) Defense of Non-Extraordinary Proceedings. Other than insured claims where
the liability carrier has the right to choose counsel, Manager shall (unless
otherwise directed by Owner) defend, through counsel designated by Manager and
approved by Owner, legal proceedings of a non-extraordinary nature against Owner
or Manager resulting from the operation of the Business, such as guest claims
for loss of property or injury to persons and claims relating to employment or
the application for employment at the Business. Manager shall furnish Owner with
periodic status reports with respect to such proceedings.
 
(c) Defense of Significant Proceedings. The defense of actions against the
Business of a more significant nature (including, without limitation, any aspect
of any negligence claim against Owner or Manager arising out of the operation of
the Business and involving in excess of U.S. Twenty Five Thousand Dollars
($25,000), as to which any insurance company denies coverage or reserves rights
as to coverage) shall be coordinated with the Owner and designated counsel shall
be subject to the Owner’s approval and Manager shall furnish Owner with periodic
status reports with respect thereto.
 
(d) Insurance. All claims against the Owner or the Manager arising out of the
operation of the Business which are covered in whole or in part by insurance,
shall be forwarded by the Manager to the appropriate insurance carrier or its
agent for defense, with copy to Owner.
 
(e) Coordinated Defense. In the event that a suit is instituted against the
Manager in connection with the Business, in which the Owner is also named as a
party defendant, the Owner and the Manager shall coordinate the defense of such
suit. Nothing herein contained shall be construed as preventing the Owner from
joining with the Manager in any legal proceedings or any action on behalf of or
against the Business, whether of an extraordinary or non-extraordinary nature.
If a conflict of interest arises between the legal position taken by Owner and
Manager which the parties are unable to waive or otherwise agree upon, the
parties then may each engage counsel of their own choosing, at their own
respective expense.
 
7

--------------------------------------------------------------------------------


 

3.4
Centralized Purchasing and Related Services:

 
If any other hotels, casino hotels, restaurants, casinos, gaming facilities, or
related facilities, operated by Manager or its affiliates maintain or adopt as
applicable, a centralized purchasing system whereby operating supplies, food,
equipment, consumable, computer services, insurance coverages under a group
plan, public relation services, sales and marketing services, group advertising,
reservation systems, or other items or services or programs are purchased or
contracted for on behalf of the participants from suppliers or providers
designated by Manager, then the Manager, at Owner’s request, shall cause the
Business to participate in such centralized system, so long as Manager is
operating the Business, provided that the cost to the Business of such items,
services, or programs taking into account the quality of the items, services, or
programs purchased or contracted for and the payment terms relating to such
items, services, or programs are more favorable to the Business than the cost
which could be obtained by the Business from unaffiliated third parties. The
suppliers of such items or providers of such programs or services under any such
centralized system may be affiliated with Manager.
 

3.5
Emergency Expenditures:

 
Whenever, by reason of circumstances beyond the reasonable control of the
Manager, emergency expenditures are required to be made to insure that the
professional operating standards are maintained or to protect life, person, or
property, the Manager may make emergency expenditures beyond the provisions of
the Annual Plan, provided that without the approval of the Owner, the
expenditures for any one such occurrence shall not exceed U.S. $25,000, and that
the aggregate of such expenditures shall not exceed U.S. $100,000 in any Fiscal
Year.
 
3.6           Bank Accounts: The Manager shall maintain the existing bank
accounts for the Business. With Owner’s approval, Manager may close bank
accounts and open additional bank accounts, provided that the current “lock-box”
arrangements associated with Owner’s accounts are maintained to the satisfaction
of Owner’s Lender(s). The account(s) used for general business operations (the
“Business Operating Account”) shall also be used for the deposit of funds, as
set forth herein. Payroll and payroll-related expenditures may be made from a
Business Payroll Account.
 

3.7
Deposits and Transfers of Funds:

 
(a) General. All funds of any kind or nature received either by Manager or the
Owner in connection with the operation of all portions of the Business, received
either by Manager or the Owner in connection with the operation of the Business
in connection with any gaming activities of any kind or nature with respect to
the Business (hereafter “Business Operations”) shall be deposited in the
Business Operating Account. Payment of all expenses and other expenditures in
respect of Business Operations shall be made from the Business Operating Account
respectively except for payroll and payroll related expenditures which may be
made from a Business Payroll Account as applicable. Manager may transfer from
the Business Operating Account to the Business Payroll Account, if any, such
monies as shall be required from time to time to satisfy the payroll obligations
as applicable to each area of operations. Subject to the requirements and
prohibitions of applicable law, in no event will any of the monies deposited in
the Business Operating Account or the Business Payroll Account be commingled
with other funds. The funds in the Business Operating Account shall continue to
be swept for the benefit of Owner’s Lender(s) in accordance with past practice
and reborrowings from Owner’s Lender(s) shall be deposited into the Business
Operating Account. The Manager may transfer from any of the Business Accounts
such monies which in Manager’s sole business judgment may be needed for any area
of operations to any of the other Business Accounts.
 
8

--------------------------------------------------------------------------------


 
(b) Interest. All interest, if any, earned on any of such accounts, shall accrue
to the benefit of the Owner. The Manager shall make available to the Owner, from
time to time when reasonably requested by the Owner, all records with respect to
all of the above accounts.
 
(c) Other Accounts; Funds of Owner. The Manager shall open such other bank
accounts with respect to the Business as may be agreed upon from time to time by
the Owner and the Manager or as required by law. All funds in the Business
Accounts and all other accounts relating to the Business maintained pursuant to
this Agreement shall, at all times, be deemed to be the funds of Owner.
 
(d) Statements. Manager shall use its best efforts to provide to Owner a report
of the cash receipts of the Business on a weekly basis or otherwise as soon as
practicable. Manager shall provide a monthly statement to Owner summarizing all
activity in the operating accounts and reconciling the balances within such
operating accounts with the monthly financial statements provided in accordance
with Paragraph 3.8. Such monthly statement shall also include a listing of each
bank account maintained pursuant to Paragraph 3.6, including its number and
location, and the month-end cash balance thereof.
 
(e) Fidelity Bonds. All of Manager’s employees who are authorized signatories on
any of the accounts described in this Paragraph 3.7 shall be bonded or otherwise
insured as to fidelity. The form and content of such bond or insurance shall be
subject to the approval of the Owner. Owner and Manager shall both be named as
obligees or insureds, as appropriate, under such bond or insurance policy and
Manager and Owner shall both have the right to enforce the terms of any such
bond or insurance policy.
 
3.8           Financial Statements: In addition to the statements and reports
required hereunder, including under Paragraph 3.7(d), the financial statements
for the Business shall be prepared and provided to Owner as follows:
 
(a) Profit and Loss Statement. Manager shall prepare and deliver to the Owner
within twenty (20) days after the end of each month, a profit and loss statement
and cash flow statement, each prepared in accordance with GAAP, showing the
results of the operation of the Business for the immediately preceding month and
for the Fiscal Year including a comparison with the Annual Plan, and a balance
sheet as of the end of the month. Such statement shall be prepared from the
books of account maintained by the Manager and shall be in form and substance
reasonably satisfactory to the Owner.
 
(b) Annual Statement. Not later than sixty (60) days immediately following the
end of each Fiscal Year, the Manager shall cause to be prepared and delivered to
the Owner reasonably detailed audited financial statements for such Fiscal Year
(the “Annual Statements”), which shall consist of: (i) a balance sheet; (ii) a
statement of earnings and retained earnings; (iii) a statement of change in
financial position, and (iv) such other financial statements or reports as may
be required by any applicable Gaming Regulators. Such financial statements shall
be prepared by, and shall contain a certificate of, the Accountants, to the
effect that, subject to such acceptable qualifications as shall be contained
therein, such financial statements fairly present the financial position,
results of the operations and changes in financial position of the Business for
the Fiscal Year then ended, in conformity with generally accepted accounting
principles applied on a consistent basis. Since the Accountants shall be
selected and designated by the Owner, the Manager shall not be responsible for
any delays in the delivery of the Annual Statements attributable to the
Accountants, provided the Accountants are timely provided (with copy to Owner)
with an annual financial statement prepared by Manager no later than thirty (30)
days following the end of the applicable Fiscal Year.
 
9

--------------------------------------------------------------------------------


 

3.9
Payment of Excess Funds to Owner:

 
Upon the written request of the Owner, after payment of any obligations then due
to Owner’s Lender(s), the Manager shall pay to the Owner (or, if Owner so
directs, to Owner’s Lender(s)), all funds in the Business Operating Account in
excess of those reasonably required to meet all of the operating, capital, and
other financial requirements of the Business, including, without limitation, all
minimum working capital requirements imposed by law. Manager, at the request of
Owner, shall establish such cash management procedures and accounts from time to
time at institutions directed by Owner, for the deposit of such excess funds of
Owner. All income derived therefrom shall accrue to Owner.
 

3.10
Books, Records and Accounts:

 
Manager shall keep full and adequate books of account and other records
reflecting the results of operations of the Business on an accrual basis, in
accordance with generally accepted accounting principles applied on a consistent
basis. The books of account and all other records relating to or reflecting the
operation of the Business shall be kept at the Business and shall be made
available to the Owner and its representatives and any other supervisory or
regulatory authority having jurisdiction over the Owner or the Business, at all
reasonable times, for examination, audit, inspection and transcription. All of
such books and records pertaining to the Business, including, without
limitation, books of account, guest records and front office records, shall at
all times be the property of the Owner and shall not be removed from the
Business by the Manager without the Owner’s consent. Upon any termination
hereof, all such books and records shall immediately be turned over to the
Owner, so as to insure the orderly continuance of the operation of the Business.
 

3.11
Payment of Taxes:

 
Manager shall pay or cause to be paid from the Business Operating Account(s),
before they become delinquent, all taxes, withholding, assessments, excises,
levies, licenses and permit fees and other charges (including all penalties and
interest relating thereto), general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind or nature whatsoever, which shall or may
during the term of this Agreement be levied, assessed, charged and/or imposed by
any public or quasi-public authority upon, or accrue or become due and payable
out of or on account of, or become a lien on the Business and related facilities
and other improvements now or hereafter situated thereon or on the fixtures,
furniture, furnishings, equipment and other personal property serving the assets
of the Business as applicable. Any taxes due from Manager with respect to the
Base Management Fee or Incentive Fee or any other distributions or payments to
Manager as described herein shall be for Manager’s account, and shall be payable
by Manager and not from the assets of the Business Operating Account(s).
 

3.12
Payment of Mortgages:

 
Manager shall pay or cause to be paid from the assets of the Business Operating
Account(s), all mortgages and other liens secured in whole or in part by a lien
on the assets of the Business and/or on the furniture, furnishings, fixtures and
equipment now or hereafter located within the Business or upon any related
facilities and other improvements now or hereafter situated within the Business,
or upon all property, real or personal, necessary for the operation of the
Business as applicable. Notwithstanding the foregoing, the Parties acknowledge
that the obligations from Owner to Owner’s Lender(s) is in default. Manager
shall seek to negotiate with Owner’s Lender(s) with respect to the manner in
which cash flow from the Business will be applied and the terms under which
reborrowings on the Lender(s)’ line of credit will be permitted, consistent with
the financial resources of the Business and the obligation to operate the
Business in an effective and professional manner, and will incorporate such
agreement into the monthly budget portion of the Annual Plan in accordance with
Paragraph 3.2(a)(iv)] above.
 
10

--------------------------------------------------------------------------------


 

3.13
Compliance With Laws:

 
The Manager shall not use the Business or any portion thereof, and the Manager
shall use diligent efforts to see that others do not use the Business or any
portion thereof, for any use or purpose, in violation of any applicable Gaming
Regulations or of any other valid and applicable law or regulation of any lawful
authority having jurisdiction over the Business, and in all respects, the
Manager shall use all reasonable efforts to cause the use and operation of the
Business to comply with all valid and applicable laws and regulations of all
governmental authorities with such jurisdiction. Notwithstanding anything to the
contrary provided herein, this Agreement shall be deemed to include all
provisions required by any applicable gaming laws and regulations as modified
from time to time as if fully set forth herein. Notwithstanding the foregoing
and the other provisions of this Agreement, the parties acknowledge that insofar
as the Business provides gaming outside of territorial waters, it is not
expected to be subject to Gaming Regulations or the jurisdictions of Gaming
Regulators, and the provisions herein related to Gaming Regulations and Gaming
Regulators, in each case if any, are intended as precautionary and not as a
concession that any Gaming Regulations are applicable or that the Business or
any part thereof is subject to the jurisdiction of Gaming Regulators.
 

3.14
Physical Plant and Property Maintenance:

 
The following provisions shall apply to the Business physical plant, fixtures
and personalty:
 
(a) Alterations, Remodeling, Demolition. The Manager shall, subject to Owner
approval in connection with the Annual Plan, have the right to alter, remodel
and/or demolish any improvements now or hereafter situated upon or within the
Business, or to replace or add to any of the furniture, furnishings, fixtures or
equipment located within the Business.
 
(b) Repairs, Replacements, Maintenance. The Manager shall, as an expense of the
Business from time to time, make such expenditures for repairs and maintenance,
for replacements, renewals and additions to furniture, fixtures and equipment,
and for minor capital improvements (meaning those capital improvements other
than structural repairs and changes and extraordinary repairs to or replacement
of furniture, fixtures and equipment “F.F.& E.”), as may be necessary or
required, in its reasonable opinion, to keep the Business in professional
operating condition consistent with the financial resources of the Business and
in accordance with the Annual Budget. No substantial changes shall be made in
the Business’s structure without the Owner’s consent, including decisions as to
the continuation or cessation of operations at particular locations. If any such
repairs or maintenance constitute corrective work for which the Owner has
received or is entitled to the benefit of the guarantee or warranty of any
builder, contractor or of any supplier of labor or material in connection with
the construction of the Business or with respect to the furniture, fixtures and
equipment installed therein, then Manager may invoke such guarantees or
warranties in either the Owner’s or the Manager’s name (on behalf of Owner) and
the Owner shall cooperate fully with Manager in the enforcement thereof. The
Owner reserves the right to sell any of the furniture, fixtures or equipment
located in the Business from time to time, provided that the Owner substitutes
furniture, fixtures and equipment of like kind and utility.
 
11

--------------------------------------------------------------------------------


 

3.15
Insurance:

 
The following provisions shall apply to insurance coverages for the Business:
 
(a) Types of Coverages. Manager shall arrange, and pay or cause to be paid from
the Business Operating Account(s), at all times throughout the term, for the
Business and related facilities, insurance appropriate to the conduct of the
Business, of the types and in the amounts of coverage hitherto maintained,
subject to such modifications as may be requested or approved by Owner,
including approval with respect to the Annual Plan.
 
(b) General Requirements as to Form of Policies. In addition to such
requirements as may be applicable under any loan or other agreement to which
Owner may be party, Owner and Manager shall both be named insureds in all
policies maintained pursuant to this Agreement, as their interests may appear,
and each such policy shall contain a waiver by the insurer of the rights of
recourse or subrogation by the insurer against the Owner and the Manager. All
insurance shall be in such form and with such companies as shall be satisfactory
to the Owner and Manager and shall comply with the requirements of any mortgage
encumbering the Business. Owner’s policies shall specify that they are primary
and if any other policies of insurance, including policies maintained by
Manager, are determined to apply to any claim, such other policy coverage shall
be deemed to be in excess of Owner’s policies, as applicable. The Owner shall
provide to the Manager true copies of all such insurance, not less than 30 days
prior to the expiration of all prior policies.
 
(c) Claim Investigation. The Manager shall promptly investigate or cause to be
investigated all accidents and claims for damage relating to the operation and
maintenance of the Business and related facilities, and shall report to Owner
any such incident which is material, and the Manager shall investigate or cause
to be investigated all damage to or destruction of the Business or related
facilities and shall report to the Owner any such incident which is material,
together with the estimated cost of repair thereof. In addition, the Manager
shall prepare any and all reports required by any insurance company as a result
of any such incident.
 
(d) Access to Insurance Information. Owner shall at all times make available to
Manager or Manager’s insurance agents or insurance brokers all information
relating to existing coverages, claims histories as applicable, copies of
policies, certificates, binders and the like. Owner further authorizes Manager,
its insurance agents or brokers to obtain such information directly from Owner’s
insurance agents, brokers, and insurance carriers and hereby grants to Manager,
its insurance agents or brokers full access to all such information. This
provision shall be self-operative and will not require any additional
authorizations.
 
(e) Insurance Coverage. Owner shall maintain customary insurance coverage which
shall include general liability and employment practices liability insurance,
and shall immediately include Manager and Manager’s employees as additional
named insureds under all such policies. Owner shall contribute up to $15,000 of
the cost to include Manager on the employment practices liability insurance
through April, 2009 after which the cost of naming Manager on such policy will
be submitted as part of the Annual Plan.
 
3.16 Subcontracted Services: The engagement of Manager hereunder is based on
skills and reputation of Manager, and particularly of Robert Sturges, and
Manager’s undertaking to devote substantial time of Robert Sturges to this
engagement. The parties acknowledge that Mr. Sturges is anticipated to spend
20-30% of his overall time with respect to this engagement, but that such time
estimate is a guideline to be followed in good faith rather than a rigid minimum
or maximum time commitment, in that the precise time devoted by Mr. Sturges
shall depend on the operational and other needs of the Business. Subject to the
foregoing, Manager may subcontract or separately contract some of the
operational, consulting, technical and management services to be performed by it
in accordance with this Agreement to Manager’s affiliates, provided, however,
that such contracting or subcontracting shall be at no cost or expense to Owner,
and provided further that Manager shall be responsible for all performance or
failure of performance of Manager’s affiliates to the same extent as if Manager
had itself so performed or failed to perform.
 
12

--------------------------------------------------------------------------------


 
3.17           Owner’s Representative. Owner shall designate one or more
individuals, each of whom shall act as Owner’s representative for the purpose of
providing Manager with such approvals on behalf of Owner as shall be from time
to time required hereunder. Manager shall be entitled to rely on the authority
of such designated individuals, until such time as Manager receives notice on
behalf of Owner that such representative is no longer authorized to act. At
Owner’s request, one or more Owner’s representative shall be named as additional
signatories with respect to any Bank accounts. The initial Owner’s
Representative shall be Dan Silvers and Steve Campbell, either of whom shall
have apparent authority to act as Owner’s representative with respect to
approvals and consents hereunder. Manager acknowledges that such individuals may
be required to obtain approval from Owner’s board of directors or other persons
before providing any approval hereunder, but Manager shall be entitled to rely
on any approval that any Owner’s representative in fact may provide.
 

4.
MANAGER’S FEES:

 
The Owner shall pay to the Manager the following fees, as compensation for the
Manager’s services to be rendered hereunder:
 

4.1
Fees For Services Rendered By Manager:

 
For services rendered by the Manager to the Owner rendered on and after the date
hereof for each Fiscal Year or fraction thereof during the term of the Agreement
or any extensions or renewals thereof, the Owner shall pay the Manager and the
Manager shall accept from the Owner, an annual Management Fee (the “Management
Fee”) equal to the sum of the following:
 

4.2
Management Fee:

 
(a) In consideration for its services hereunder, Manager shall be entitled to
receive the following amounts:
 

 
(i)
a Base Payment of $1,000,000 per annum, prorated for any partial year; and

 

 
(ii)
an Incentive Fee, equal to 25% of the amount by which Owner’s EBITDA shall
exceed the following amounts (the “Annual Hurdle”) in each of the Fiscal Years
of this Agreement

 
(A) Fiscal Year 2009: $[TBD]; and
 
(B) Fiscal Year 2010: $[TBD].
 
(C) No Incentive Fee shall be payable with respect to the balance of Fiscal Year
2008.
 
The parties agree that in connection with the preparation of the Annual Plan,
they will negotiate in good faith with respect to the determination of the
Annual Hurdles designated as “TBD” above. The parties contemplate the Annual
Hurdle will be at an aspirational level of EBITDA, because the Incentive Fee is
intended to compensate Manager for its efforts to improve the Business beyond
such improvement as would be readily attainable by a manager without Manager’s
level of skill and experience.
 
13

--------------------------------------------------------------------------------


 
(b) Definitions. As used herein, “Owner’s EBITDA” for any Fiscal Year shall
mean, without duplication, an amount equal to (a) consolidated net income of
such Fiscal Year determined in accordance with GAAP, minus (b) the sum of (i)
income tax credits, (ii) interest income, (iii) gain from extraordinary items
for such period, (iv) any aggregate net gain during such period arising from the
sale, exchange or other disposition of capital assets by such Person (including
any fixed assets, whether tangible or intangible, all inventory sold in
conjunction with the disposition of fixed assets and all securities), and (v)
any other non-cash gains that have been added in determining consolidated net
income, in each case to the extent included in the calculation of consolidated
net income for such period in accordance with GAAP, but without duplication,
plus (c) the sum of (i) any provision for income taxes, (ii) interest expense,
(iii) loss from extraordinary items for such period, (iv) any aggregate net loss
during such period arising from the sale, exchange or other disposition of
capital assets by such person, including (v) depreciation and amortization for
such period, and (v) amortized debt discount for such period.
 

 
(i)
For purposes of this definition, the following items shall be excluded from
EBITDA: (1) the income (or deficit) of any other Person accrued prior to the
date it became a Subsidiary of, or was merged or consolidated into, Owner or its
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which Owner has an ownership interest, except to the extent any
such income has actually been received by Owner in the form of cash dividends or
distributions; (3) the undistributed earnings of any Subsidiary of Owner to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary; (4) any
restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of income accrued during such period;
(5) any write-up of any asset; (6) any net gain from the collection of the
proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of Owner; (8) in the case of a successor to Owner by consolidation
or merger or as a transferee of its assets, any earnings of such successor prior
to such consolidation, merger or transfer of assets; (9) any deferred credit
representing the excess of equity in any Subsidiary of Owner at the date of
acquisition of such Subsidiary over the cost to Owner; (10) any other
“extraordinary item” of income or expense under GAAP; and (11) any income or
reduction in expense which results from there having been a writedown or other
extraordinary item in a prior Agreement Year during the term of this Agreement.

 

 
(ii)
For clarification, the following additional items shall not be included as
revenues for purposes of EBITDA: (1) all taxes collected as direct taxes from
guests or patrons of the Business or in respect of any business conducted in the
Business to be paid to duly constituted taxing authorities having jurisdiction,
such as local gaming taxes, or withholding taxes assessed against gaming
patrons’ winnings, if applicable, sales taxes; (2) Tips and service charges
collected for payment to employees; (3) Proceeds of sales of property, real and
personal, other than sales in the ordinary course of the Business; and (4)
Proceeds of insurance for damage to property or condemnation awards.

 
14

--------------------------------------------------------------------------------


 
(c) Agreement Year. “Fiscal Year” shall coincide with and be identical with the
calendar year for all purposes.
 

4.3
Time of Payment of Management Fee:

 
The Base Payment will be paid by the Owner to the Manager on the 15th day of
each month for such month. The Owner hereby authorizes the Manager to pay itself
the Base Payment, monthly, from any and all operating accounts, including, but
not limited to the Business Operating Account(s). The Incentive Fee shall be
payable from the Business Operating Account(s) within thirty (30) days of the
delivery of the audited Financial Statements for the Fiscal Year as to which
such Incentive Fee is payable.
 

4.4
Reimbursement for Costs and Expenses:

 
Manager shall not be entitled to reimbursement of costs and expenses incurred in
connection with the operation and management of the Business, except as follows:
 
(a) Reimbursement for Costs: All costs and expenses of any kind or nature
related to the operation of the Business shall be for the account of Owner, and
shall be payable from the Business Operating Account(s). All costs and expenses
of any kind or nature paid or incurred by the Manager in the performance of its
duties and obligations under this Agreement, including Manager’s overhead and
compensation of the Chief Executive Officer and Chief Financial Officer, are
intended to be compensated by and therefore deemed included in the Management
Fees payable hereunder and shall be for the account of Manager. Notwithstanding
the foregoing, Manager shall be entitled to reimbursement from Owner for: (i)
reasonable travel expenses of employees of Manager, incurred for the benefit of
Owner in the conduct of the Business except for the Chief Executive Officer of
Manager whose expenses to perform services at the corporate office of the Owner
(as long as such office is located in Southern Florida) shall be covered by the
management fee to Manager; and (iii) any other expense which otherwise is the
obligation of Owner hereunder whose payment Manager has advanced, in its sole
discretion, on Owner’s behalf.
 
(b) Manager’s Statements for Out-of-Pocket Costs. Manager shall be reimbursed
from the Business Operating Account(s) for such reasonable out-of-pocket costs
and expenses paid or incurred by the Manager on behalf of the Owner for which
Manager is entitled to reimbursement hereunder, subject to providing a statement
of such expenses to Owner as least ten (10) days prior to such reimbursement.
 

5.
Assignment:

 

5.1
By Manager:

 
Manager shall have no right to assign this Agreement or any interest herein,
without the written consent of the Owner, except: (i) for an assignment in
connection with a sale or transfer by Manager of all or substantially all of
Manager’s business, whether by way of direct sale, merger, consolidation or
other similar arrangement so long as the assignee/purchaser is qualified to
perform the services required of Manager herein and (ii) to any legal entity:
(a) in which the present stockholders (or their parents or affiliates)
collectively own at least 50% of the beneficial interest therein or have the
right to receive at least 50% of the benefits thereof and distributions
therefrom; or (b) which is a publicly traded company in which any of the present
stockholders of the Manager (or their parents or affiliates) collectively retain
operating control, provided in each instance that Robert Sturges shall continue
to serve as the principal representative of Manager and devotes the time to the
Business contemplated herein.
 
15

--------------------------------------------------------------------------------


 

5.2
By Owner:

 
(a) The Owner shall have the right to assign this Agreement upon a sale of
substantially all of its assets, without the consent of the Manager, provided
that:
 

 
(i)
the assignee of the Owner’s interest assumes, in writing, the obligations of the
Owner hereunder; and

 

 
(ii)
written notice of such assignment is given by the Owner to the Manager within
five (5) business days after the making of such assignment, along with an
executed duplicate counterpart of the instrument of assignment pursuant to which
the assignee shall have assumed the obligations of the Owner hereunder.

 
(b) Change of Control: A change of control of the interests in Owner shall not
be deemed an assignment hereunder, but this Agreement shall continue in full
force and effect notwithstanding any such change of control unless otherwise
terminated in accordance with the provisions of this Agreement.
 

5.3
Manager’s Right to Terminate

 
Notwithstanding the foregoing, it is agreed that the Manager shall have the
right to terminate this Agreement in the event of a change of control in favor
of, or transfer of assets to, a Person whose ownership of the Business or the
assets will be contrary to law, or whose identity as a Person for which Manager
is performing services will, in the reasonable opinion of Manager, have an
adverse impact on Manager’s ability to operate within the gaming industry.
 

6.
Damage and Destruction:

 
If the Business or any portion thereof shall be damaged or destroyed at any time
during the term hereof by fire, casualty or other cause, to such an extent that
it would be impossible, or impracticable, or commercially unsound, in Owner’s
good faith judgment, to repair the Business or to continue to operate the
Business facility as a Business, then the Owner may terminate this Agreement by
giving written notice of termination to the Manager, whereupon this Agreement
shall be terminated and of no further force and effect, except with respect to
the duties, liabilities and obligations of the parties which arose or accrued
prior to termination. Otherwise, this Agreement shall remain in full force and
effect without any abatement or reduction in the fees payable to Manager and the
Owner shall promptly rebuild the Business at its sole cost and expense.
Notwithstanding the foregoing, in the event that there is damage to the Business
and the Owner’s Lenders decline to make available insurance proceeds pledged to
them for the purpose of effective necessary repairs, then to the extent such
failure affects the earning capacity of the Business, Manager may propose
alternative EBITDA targets pursuant to Paragraphs 4.2(a)(ii)(A) and (B) and
8.1(f) of this Agreement reflective of the adverse effect on the earning
capacity of the Business. If, after good faith negotiation, the parties cannot
reach agreement as to such alternative EBITDA targets, either party may
terminate this Agreement without further obligation to the other.
 
16

--------------------------------------------------------------------------------


 

7.
Condemnation; Change in Law:

 
If the entire Business shall be taken in eminent domain or constituted
condemnation proceedings or if such portion of the Business shall be taken in
eminent domain or condemnation proceedings, or if there is a change in law
affecting the Business (including a change in law related to competitors of the
Business) such that in the reasonable good faith judgment of the Owner, it is
impossible, impracticable, or commercially unsound to continue to operate the
Business, then, in either of such events, the Owner shall have the right to
terminate this Agreement by giving written notice of such termination to the
Manager and upon the giving of such notice, this Agreement shall be terminated
and of no further force and effect, except with respect to the duties,
liabilities and obligations of the parties which arose or accrued prior to
termination. In the event of termination under this Paragraph 7, such
termination shall be effective upon the date of taking or notice from Owner to
Manager with respect to the change in law. The provisions of this Paragraph 7
with respect to termination shall be applicable if the Owner makes a conveyance
in lieu of condemnation, in which event the day of the execution and delivery of
such conveyance shall be the date of termination. If this Agreement is not
terminated in accordance with the terms of this Paragraph 7, then this Agreement
shall remain in full force and effect without any abatement or reduction in the
fees payable to Manager and the Manager, subject to Owner’s consent, shall
promptly rebuild or restore the Business from the proceeds of such condemnation.
 

8.
Default:

 

8.1
Default by Manager:

 
The following events shall be deemed to be events of default by the Manager
under this Agreement:
 
(a) Non-Compliance with Terms: Manager shall fail to comply, in any material
respect, with any of the terms, conditions, provisions or covenants of this
Agreement to be complied with by the Manager and the Manager shall not cure such
failure within thirty (30) days after written notice thereof given by Owner to
Manager, or, if such failure is not reasonably susceptible of being cured within
said thirty (30) day period, if Manager shall fail to commence to cure such
failure within said thirty (30) day period, or, having commenced, shall
thereafter fail to complete the curing of such failure with reasonable
diligence;
 
(b) Insolvency: Manager shall become insolvent, shall make a transfer in fraud
of its creditors, or shall make an assignment for the benefit of creditors;
 
(c) Bankruptcy Filing: Manager shall file a petition under any section or
chapter of the United States Bankruptcy Code, as amended, of the United States
or any state thereof, or if Manager shall be adjudged bankrupt or insolvent in
proceedings filed against the Manager thereunder;
 
(d) Appointment of Receiver: A receiver or trustee shall be appointed for the
Manager or for all or substantially all of the assets of the Manager and such
appointment is not vacated or otherwise caused to be set aside within ninety
(90) days from the occurrence thereof;
 
(e) Unavailability of Robert Sturges. Robert Sturges ceases to perform the
duties set forth in Paragraph 3.16 hereof; or
 
(f) Non-attainment of EBITDA. The EBITDA of the Business shall be less than the
EBITDA amount agreed to in the Annual Plan for calendar year 2009.
 
17

--------------------------------------------------------------------------------


 
8.2           Default by Owner. The following events shall be deemed to be
events of default by the Owner under this Agreement:
 
(a) Non-Compliance with Terms: Owner shall fail to comply in any material
respect with any other term, provision or covenant of this Agreement to be
complied with or performed by the Owner, and shall not cure such failure within
thirty (30) days after written notice, thereof, from Manager to Owner, or, if
such failure is not susceptible of being cured within said thirty (30) day
period, if Owner shall fail to commence to cure such failure within said thirty
(30) day period, or, having commenced, shall, thereafter, fail to complete the
curing of such failure with reasonable diligence;
 
(b) Insolvency: Owner shall become insolvent, shall make a transfer in fraud of
its creditors, or shall make an assignment for the benefit of the creditors;
 
(c) Bankruptcy Filing: Owner shall file a petition under any bankruptcy law or
similar law for a relief of debtor or if Owner shall be adjudged bankrupt or
insolvent in proceedings filed against the Owner thereunder; or
 
(d) Appointment of Receiver: A receiver or trustee shall be appointed for the
Owner or for all or substantially all of the assets of the Owner and such
appointment is not vacated or otherwise caused to be set aside within 90 days
from the occurrence thereof.
 

8.3
Remedies for Default:

 
Should any event of default be committed by either party to this Agreement, the
other party shall have the right to terminate this Agreement, and to enforce
such other rights and remedies on account of such default, both at law and in
equity, as is provided, established or allowable under applicable law, provided,
however, that either party may terminate this Agreement without penalty if the
parties are unable to agree upon the Annual Plan provided for in Paragraph 3.2
herein within 30 days after submission of such plan by Manger.
 
8.4           Optional Termination. In addition, Owner shall have the right, at
its option, to terminate this Agreement:
 
(a)  in the event of a sale of a majority of the interests of Owner or of
substantially all of Owner’s assets; or
 
(b) in Owner’s discretion, at any time.
 

8.5
Owner’s Obligation upon Optional Termination:

 
Upon termination of this Agreement pursuant to Paragraph 8.4, then Owner shall:
 

 
(i)
Reimburse Manager for all unpaid expenses incurred prior to termination with
respect to the Business which are reimbursable to Manager pursuant to Paragraph
4.4;

 

 
(ii)
Pay Manager any Base Payment which accrued prior to the termination;

 

 
(iii)
Pay Manager any Incentive Fee which was due with respect to any Fiscal Year
which concluded prior to the date of termination; and

 

 
(iv)
In the event of a termination pursuant to Paragraph 8.4(b), to pay Manager the
lesser of (x) 50% of the Base Payment which would have been payable to Manager
from the date of termination through December 31, 2010 and (y) $500,000.

 
18

--------------------------------------------------------------------------------


 

8.6
Termination by Reason of Irreconcilable Differences.

 
In the event the parties are unable to agree upon the Annual Plan tendered by
Manager under Paragraph 3.2(a) above within 30 days after submission by Manger
then either party shall have a right to terminate this Agreement without
penalty.
 

8.7
Mutual Rights Upon Termination.

 
Upon termination of this Agreement:
 
(a) Manager may remove all of its proprietary materials including without
limitation its operating manuals and systems, proprietary computer software and
any materials which may include Manager’s trade secrets and other methods of
doing business. In addition, Manager shall have the right to terminate or cause
the termination of the Business’s participation in any of the pooled programs
described in Paragraph 3.4, provided that such termination shall not take
effect, unless Owner otherwise requests, until the 61st day after the last day
of management. Manager will cooperate with Owner as appropriate to the
circumstances, in effecting a smooth transition to Owner or successor operator.
 
(b) Manager will return to Owner all property of Owner which may be in Manager’s
possession, including all documents which contain any proprietary or other
financial information of Owner and its operations.
 
(c) The parties will use reasonable efforts to make available to one another
such information as either may require after termination, at the expense of the
party requesting such information. Use of any such information shall be subject
to the confidentiality provisions of Paragraph 10 below.
 

8.8
Non-Competition:

 
(a) Business Non-Competition. During the period of this Agreement and for two
years after the termination thereof, Manager shall not engage, directly or
indirectly, as principal or in a management or advisory capacity with respect to
any Gaming Business located within a 75 mile radius of any location (not
including the corporate office location) in which Owner has conducted the
Business, during the term of this Agreement. During the period of this Agreement
and for two years after the termination thereof, Owner shall not act in a
management or advisory capacity with respect to any Gaming Business, except with
respect to (i) the Business which Owner currently owns, even after such Business
may be sold to a third party; and (ii) any other Gaming Business in which Owner
has an ownership or other equity interest. As used herein, “Gaming Business”
means an enterprise which provides gaming opportunities and locations (such as
casinos) to members of the public.
 
19

--------------------------------------------------------------------------------


 
(b) Employees. During the period of this Agreement and for two years after the
termination thereof, neither Manager nor Owner shall solicit for employment or
employ any employee of the other, absent consent, which consent may be withheld
in each Party’s sole discretion, provided, however, that any employee employed
by Manager prior to the date hereof who is employed by Owner upon Manager’s
recommendation may be solicited for employment or employed by either Party.
 

9.
Indemnification; Limitation of Obligations

 
(a) Indemnification by Owner. The Owner agrees to indemnify the Manager and to
save and hold the Manager harmless from and against any liability, obligation,
suit, claim or demand, asserted against, or incurred by the Manager (including,
without limitation, reasonable attorneys’ fees and expenses) as a result of, or
arising from, or in connection with, the organization, management, operation or
maintenance of the Business and the performance of its duties under this
Agreement to the fullest extent permitted by law, except to the extent that any
such liability arises from Manager’s gross negligence or willful misconduct. In
no event shall Owner make any claim against Manager on account of any alleged
errors of judgment made in good faith in connection with the performance by
Manager of the obligations and duties set forth herein. Nor shall Owner object
to any expenditure made by Manager in good faith in connection with the
performance of Manager’s obligations hereunder unless such expenditure is
specifically prohibited by this Agreement.
 
(b) Indemnification by Manager. The Manager agrees to indemnify the Owner and
its shareholders and to save and hold the Owner and its shareholders harmless
from and against any liability, obligation, suit, claim or demand, asserted
against, or incurred by the Owner or such shareholders (including, without
limitation, reasonable attorneys’ fees and expenses) as a result of, or arising
from, or in connection with, any gross negligence or willful misconduct of
Manager. In no event shall Manager make any claim against Owner except as set
forth in this Agreement.
 
(c) No Right Against Shareholders or Directors. Manager acknowledges that its
rights under this Agreement are exclusively against Owner, and shall not give
rise to any rights against Owner’s shareholders or directors.
 

10.
Confidentiality

 
(a) Manager’s Undertaking. Manager acknowledges that the information it receives
regarding Owner and the Business during the course of its performance of this
Agreement is confidential, and agrees to use such information solely for the
purpose of enabling it to perform its obligations under this Agreement and for
no other purpose. Upon termination of this Agreement, Manager shall return all
documents and other material containing Owner’s confidential information to
Owner. Manager shall also cause each of its employees to conform to the
obligations of this Agreement with respect to this Agreement as if they were
parties thereto.
 
(b) Owner’s Undertaking. Owner acknowledges that the information it receives
regarding Manager’s processes and procedures during the course of its
performance of this Agreement is confidential, and agrees to use such
information solely for the purpose of this Agreement and for no other purpose.
Upon termination of this Agreement, Manager shall return all documents and other
material containing Manager’s confidential information to Owner. Owner shall
also cause each of its employees to conform to the obligations of this Agreement
with respect to this Agreement as if they were parties thereto.
 

11.
Estoppel Certificates:

 
Owner and Manager shall, at any time and from time to time upon not less than
ten (10) days prior written request by the other, execute, acknowledge and
deliver a statement in writing certifying that:
 

 
(i)
This Agreement is unmodified and in full force and effect (or, if modified, that
the same is in full force and effect, as modified, stating the modifications);

 
20

--------------------------------------------------------------------------------


 

 
(ii)
The date to which payments have been made under this Agreement; and

 

 
(iii)
So far as Owner or Manager, as the case may be, knows, no default hereunder on
the part of the other party exists (except that if any such default does exist,
the certifying party shall specify such default),

 

 
(iv)
it being intended that any such statements delivered pursuant to this Paragraph
11 may be relied upon by any prospective purchaser, assignee, or mortgagee of
Owner’s interest in the Business, or of either party’s interest in this
Agreement.

 

12.
Termination of Consulting Agreement:

 
Manager agrees that upon the effective date of this Agreement, the Consulting
Agreement shall automatically be terminated, that Manager shall not be entitled
to any further payment under such Consulting Agreement except for amounts
accrued prior to the date of such termination under this paragraph.
 

13.
Notices:

 
Any notice which may or is required to be given hereunder shall be in writing
including facsimile (“fax”) telex and telegraphic communications, and shall be
(as elected by the party giving the notice) hand delivered by messenger or
courier service, telecommunicated or mailed by registered or certified mail,
return receipt requested, in the mail, postage prepaid addressed to Owner or
Manager, as the case may be, at the addresses set forth after their respective
names below, or at such different addresses as they shall have theretofore
advised the other in writing in accordance herewith.
 

     
If intended for Owner:
 
Oceans Casino Cruises, Inc.
647 E Dania Beach Blvd.
Dania Beach, Fl 33004
 
Attn: Board of Directors
     
With a copy at the same time to:
 
Orchard Drive LLC
c/o D.B. Zwirn & Co., LP
745 Fifth Avenue, 17th Floor
New York, NY 10151
Attn: Steven Campbell
 
Skylab Road LLC
c/o Fortress Investment Group
1345 Avenue of the Americas
46th Floor
New York, NY 10105
Attn: Dan Silvers
     
If intended for Manager:
 
 
Nevada Gold & Casinos, Inc.
50 Briar Hollow Lane, Suite 500
West, Houston, TX 77027
Attn: Robert B. Sturges
 

 
21

--------------------------------------------------------------------------------


 

14.
Approval By Owner:

 
In any instance where the approval or consent of the Owner or Manager is
required or permitted hereunder, such approval or consent shall be in writing
such consent or approval, except as otherwise specified in this Agreement, shall
be in Owner’s or Manager’s sole discretion, as applicable.
 

15.
No Waiver:

 
No waiver of any covenant, term or condition of this Agreement by either party
shall be construed as a waiver of a subsequent breach of the same covenant, term
or condition. The consent or approval by either party to or of any act by the
other party requiring such consent or approval shall not be deemed to waive or
render unnecessary, consent to or approval of any subsequent similar act.
 

16.
Choice of Law; Attorneys Fees:

 
This Agreement shall be governed and construed in accordance with the laws of
the State of New York regardless of the places of its negotiation or execution
and without regard to principles of conflicts of law. The parties acknowledge
that there are substantial and not isolated connections with the State of New
York, including the negotiation of this Agreement in New York, and that each of
them is subject to the jurisdiction of the courts of such State pursuant to New
York’s Long Arm Statue.
 
Each of the parties submits to the exercise of personal jurisdiction over them
in the State of New York in connection with any action or proceeding brought by
either party relating to, arising from, or based on this Agreement, and each of
the parties waives any objection to the exercise of personal jurisdiction over
each of them in connection with any such action or proceeding.
 
The parties agree that any litigation or court action of any kind relating to,
or rising from, or based on this Agreement shall be filed in New York, New York.
 
If either party shall institute legal proceedings against the other party based
on a cause of action or arising from this Agreement, the non-prevailing party in
such proceeding shall pay the costs and expenses incurred by the prevailing
party in such proceedings including reasonable attorneys’ fees and any and all
costs and fees incurred on appeal of any lower court decision.
 
22

--------------------------------------------------------------------------------


 

17.
Entire Agreement; Modification:

 
No employee, agent or representative of either party has the authority to bind
the other party to any oral additions, modifications, representations or
warranties concerning this Agreement. This Agreement contains the entire
agreement between the parties with respect to its subject matter, and no
agreement shall be effective to change, modify or terminate this Agreement, in
whole or in part, unless such agreement is in writing and duly signed by the
authorized representative of the party against whom enforcement of such change,
modification or termination is sought. This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that this Agreement may have been physically prepared by one of the
parties, or such party’s counsel, it being agreed that both parties and their
respective counsel have mutually participated in the negotiation and preparation
of this Agreement.
 

18.
Descriptive Headings:

 
The descriptive headings set forth in this Agreement are inserted for
convenience and for reference only and do not in any way limit or amplify the
terms and provisions of this Agreement.
 

19.
Successors and Assigns:

 
The terms, provisions and covenants contained in this Agreement shall apply to,
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and permitted assigns; except as otherwise provided in
this Agreement.
 

20.
Force Majeure:

 
The terms and conditions of this Agreement (with the exception of the obligation
of Owner to pay or fund the amounts required by the terms of this Agreement, or
the terms required for an approved Transfer or Transferee) shall be subject to
Force Majeure. Neither Owner nor Manager shall be considered in default in the
performance of its obligation hereunder, if such performance is prevented or
delayed because of war, hostilities, revolution, civil commotion, strike,
lock-out, epidemic, fire, earthquake, hurricane, flood, or because of any law,
order, proclamation, regulation, or ordinance of any governmental authority, or
because of any act of God or any other cause whether of similar or dissimilar
nature beyond the reasonable control of the party affected.
 

21.
Authorization:

 
Each of the parties hereto represents to the other party that it has full power
and authority to execute this Agreement and to be bound by and shall perform in
accordance with the terms hereof. On request, each party shall furnish to the
other evidence of such authority.
 

22.
Counterparts:

 
Any number of counterparts of this Agreement may be executed and delivered and
each shall be considered an original and together they shall constitute one
agreement.
 
23

--------------------------------------------------------------------------------


 

23.
Severability:

 
If any of the provisions of this Agreement or its application shall be held by
any court, regulatory agency, or other governmental authority having competent
jurisdiction over this Agreement, to be invalid, illegal, or unenforceable in
any respect, the parties shall forthwith cure such invalidity to the extent
permitted by law, and notwithstanding the fact that such provisions may be held
to be of no force and effect, the validity, legality, and enforceability of the
remaining provisions contained herein and any other application thereof shall
not in any way be affected or impaired thereby. If any such provision or portion
thereof is declared invalid, illegal, or unenforceable, the parties to this
agreement intend that, in lieu of the invalid, illegal, or unenforceable
provision or portion thereof, there be added to this agreement a provision or
portion thereof as similar in substance to such invalid, illegal, or
unenforceable provision or portion thereof as may be possible so as to
accomplish the purposes of such invalid, illegal, or unenforceable provision or
portion thereof.
 
IN WITNESS WHEREOF, the Owner and the Manager have hereunto set their hands and
seals on the day and year first above written.
 
Signed, Sealed & Delivered
in the presence of:
 
OCEAN CASINO CRUISES, INC.
 
NEVADA GOLD & CASINOS, INC.
 
 
/s/ Bradley E. Scher
 
 
 
/s/ Robert B. Sturges
By: Bradley E. Scher
Title: Co-Chairman of the Board of Directors
 
By: Robert B. Sturges
Title: CEO

 
 
OCEAN CASINO CRUISES, INC.
 
 
 
/s/ Daniel Silvers
By: Daniel Silvers
Title: Co-Chairman of the Board of Directors
 

 
24

--------------------------------------------------------------------------------



